 



 

Ex. 10.4

 

TRIG Acquisition 1, Inc.

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (this “Agreement”) is made and entered into as of
October 18, 2012 by and between TRIG Acquisition 1, Inc., a Nevada corporation
(“TRIG” or the “Company”), and David Danhi (“DANHI”).

 

1.Engagement and Responsibilities

 

(a)          Upon the terms and subject to the conditions set forth in this
Agreement, the Company hereby employs DANHI as its Chief Executive Officer.
DANHI hereby accepts such employment. DANHI shall have such title or titles as
the Board or President may from time to time determine.

 

(b)          DANHI’s duties and responsibilities shall be those incident to the
positions described in Section 1(a) as set forth in the Bylaws of the Company
and those which are normally and customarily vested in such offices of a
corporation. In addition, DANHI’s duties shall include those duties and services
for the Company and its affiliates as the Board shall, in its sole and absolute
discretion, from time to time reasonably direct which are not inconsistent with
DANHI’s positions described in Section 1(a).

 

(c)          DANHI agrees to devote, on an exclusive basis, the necessary time,
energy and efforts to run the day-to-day operations of the Company and will use
his best efforts and abilities faithfully and diligently to promote the
Company’s business interests. It is understood between the Company and DANHI
that he will devote no less than 40 hours per week in the execution of his
duties. For as long as DANHI is employed by the Company, DANHI shall not,
directly or indirectly, either as an employee, employer, consultant, agent,
investor, principal, partner, stockholder (except as the holder of less than 1%
of the issued and outstanding stock of a publicly held corporation), corporate
officer or director, or in any other individual or representative capacity,
engage or participate in any business that is in competition in any manner
whatsoever with the business of the Company, as such businesses are now or
hereafter conducted, or any business which the Company contemplates conducting
or intends to conduct.

 

2.Definitions

 

“Board” shall mean the Board of Directors of the Company.

 

“Disability,” with respect to DANHI, shall mean that, for physical or mental
reasons, DANHI is unable to perform the essential functions of DANHI’s duties
under this Agreement for 30 consecutive days, or 60 days during any one six
month period. DANHI agrees to submit to a reasonable number of examinations by a
medical doctor advising the Company as to whether DANHI shall have suffered a
disability and DANHI hereby authorizes the disclosure and release to the Company
and its agents and representatives all supporting medical records. If DANHI is
not legally competent, DANHI’s legal guardian or duly authorized
attorney-in-fact will act in DANHI’s stead for the purposes of submitting DANHI
to the examinations, and providing the authorization of disclosure.

 

“Effective Date” shall mean the date of this agreement.

 

“For Cause” shall mean, in the context of a basis for termination of DANHI’s
employment with the Company, that:

 

 

 

 

(a)          DANHI breaches any obligation, duty or agreement under this
Agreement, which breach is not cured or corrected within 15 days of written
notice thereof from the Company (except for breaches of Sections 1(c), 6 or 7 of
this Agreement, which cannot be cured and for which the Company need not give
any opportunity to cure); or

 

(b)          DANHI is grossly negligent in the performance of services to the
Company, or commits any act of personal dishonesty, fraud, embezzlement, breach
of fiduciary duty or trust against the Company; or

 

(c)          DANHI is indicted for, or convicted of, or pleads guilty or nolo
contendere with respect to, theft, fraud, a crime involving moral turpitude, or
a felony under federal or applicable state law; or

 

(d)          DANHI commits continued and repeated substantive violations of
specific written directions of the Board, which directions are consistent with
this Agreement and DANHI’s position as an executive officer, or continued and
repeated substantive failure to perform duties assigned by or pursuant to this
Agreement; or

 

(e)          DANHI continues to neglect his duties after receipt of notice
thereof from the Company (and the Company need give such notice only once).

 

“Person” shall mean an individual or a partnership, corporation, trust,
association, Limited Liability Company, governmental authority or other entity.

 

“Portfolio Company” shall mean any person which has engaged the Company for the
provision of services.

 

“Term” shall mean the period commencing on the Effective Date and ending at the
close of business on the business day immediately preceding the three year
anniversary of the Effective Date.

 

3.Compensation and Benefits

 

For as long as DANHI shall be employed by the Company, DANHI shall receive the
compensation and benefits set forth in this Section 3.

 

(a)          Salary. The Compensation is $150,000 per annum which shall commence
as of the Effective Date. The base salary shall be payable in installments on
the fifteenth and last day of each month.

 

(b)          Expense Reimbursement. DANHI shall be entitled to reimbursement
from the Company for the reasonable out-of-pocket costs and expenses which DANHI
incurs in connection with the performance of DANHI’s duties and obligations
under this Agreement in a manner consistent with the Company’s practices and
policies therefore.

 

(c)          Disability. In the event of any Disability, DANHI shall receive the
compensation and benefits specified herein for 30 days. Such compensation and
benefits shall be received at the end of the disability.

 

 

 

 

(d)          Withholding. The Company may deduct from any compensation payable
to DANHI (including payments made pursuant to Section 5 of this Agreement in
connection with or following termination of employment) amounts it believes are
required to be withheld under federal and state law, including applicable
federal, state and/or local income tax withholding, old-age and survivors’ and
other social security payments, state disability and other insurance premiums
and payments.

 

(e)          Key Man Insurance. The Company may, at its own expense, purchase a
key man life insurance policy at an amount to be determined naming the Company
as a beneficiary. At the time that DANHI is no longer employed by the Company,
DANHI will have the right to retain the policy. It is expressly understood
between the Company and DANHI that the Company will not have any further
obligation with respect to the policy following DANHI’s employment by the
Company.

 

(f)          Stock Compensation. DANHI shall be entitled to receive employee
stock options on terms consistent with other senior management and customary
industry practice. DANHI will be required to enter into a lock up agreement for
the sale of his stock. The lockup, generally, will be subject to Rule 144 as
promulgated by the SEC. Additionally, DANHI will be restricted from selling more
than 33.3% of his aggregate ownership in any single year commencing in year two,
following the closing.

 

(g)          Auto Lease. DANHI shall be entitled to an auto lease and attendant
insurance paid by the Company so long as the aggregate payments do not to exceed
$2,000 per month and in accordance with Company policy at the time, as approved
by the Board.

 

(h)          Medical and Vacation. DANHI shall be entitled to receive additional
benefits, including standard medical and vacation in accordance with Company
policy at the time, as approved by the Board.

 

4.Term of Employment

 

DANHI’s employment pursuant to this Agreement shall commence on the Effective
Date, as defined in Section 2 and shall terminate on the earliest to occur of
the following:

 

(a)          upon the date set forth in a written notice of termination from
DANHI to the Company (which date shall be at least four months after the
Effective date and at least 30 days after the delivery of that notice);
provided, however, that in the event DANHI delivers such notice to the Company,
the Company shall have the right to accelerate such termination by written
notice thereof to DANHI (and such termination by the Company shall be deemed to
be a termination of employment pursuant to this Section 4(a), and not a
termination pursuant to Section 4(d) or 4(e) hereof);

 

(b)          upon the death of DANHI;

 

(c)          upon delivery to DANHI of written notice of termination by the
Company if DANHI shall suffer a Disability;

 

(d)          upon delivery to DANHI of written notice of termination by the
Company For Cause;

 

(e)          upon delivery to DANHI of written notice of termination by the
Company Without Cause*; or

 

(f)          three years from the Effective Date.

 

*      If DANHI is terminated by the Company Without Cause he will receive one
year’s compensation, or compensation for the balance of the Term, whichever is
less.

 

 

 

 

5.Confidentiality.

 

DANHI agrees not to disclose or use at any time (whether during or after DANHI’s
employment with the Company) for DANHI’s own benefit or purposes or the benefit
or purposes of any other Person any databases, trade secrets, proprietary data,
or other confidential information, development programs, costs, marketing,
trading, investment, sales activities, promotion, credit and financial data,
financial methods, plans, or the business and affairs of the Company generally,
provided that the foregoing shall not apply to information which is not unique
to the Company or which is generally known to the industry or the public other
than as a result of DANHI’s employment with the company. DANHI agrees that upon
termination of his employment with the Company for any reason, he will return to
the Company immediately all memoranda, books, papers, plans, information,
letters and other data, and all copies thereof or therefrom, in any way relating
to the business of the Company and/or any Portfolio Company, except that he may
retain personal notes, notebooks, diaries and addresses and phone numbers. DANHI
further agrees that he will not retain or use for his account at any time any
trade names, trademark or other proprietary business designation used or owned
in connection with the business of the Company.

 

6.Miscellaneous

 

(a)          Notices.  All notices, requests, demands and other communications
(collectively, “Notices”) given pursuant to this Agreement shall be in writing,
and shall be delivered by personal service, courier, facsimile transmission or
by United States first class, registered or certified mail, addressed to the
following addresses:

 

If to the Company, to:

 

TRIG Acquisition 1, Inc.

Alfonso J. Cervantes, President (Post-Closing)

641 Lexington Avenue, Suite 1526

New York, NY 10022

 

If to DANHI, to:

 

David Danhi

929 6th Street

Hermosa Beach, CA 90254

 

Any Notice, other than a Notice sent by registered or certified mail, shall be
effective when received; a Notice sent by registered or certified mail, postage
prepaid return receipt requested, shall be effective on the earlier of when
received or the third day following deposit in the United States mails. Any
party may from time to time change its address for further Notices hereunder by
giving notice to the other party in the manner prescribed in this Section.

 

(b)          Entire Agreement.  This Agreement contains the sole and entire
agreement and understanding of the parties with respect to the entire subject
matter of this Agreement, and any and all prior discussions, negotiations,
commitments and understandings, whether oral or otherwise, related to the
subject matter of this Agreement are hereby merged herein.  Without limiting the
foregoing, this Agreement supersedes those term sheets and/or agreements dated
prior to the date hereof. No representations, oral or otherwise, express or
implied, other than those contained in this Agreement have been relied upon by
any party to this Agreement.

 

 

 

 

(c)          Severability. In the event that any provision or portion of this
Agreement shall be determined to be invalid or unenforceable for any reason, in
whole or in part, the remaining provisions of this Agreement shall be unaffected
thereby and shall remain in full force and effect to the fullest extent
permitted by law.

 

(d)          Governing Law.  This Agreement has been made and entered into in
the State of New York and shall be construed in accordance with the laws of the
State of New York.

 

(e)          Captions.  The various captions of this Agreement are for reference
only and shall not be considered or referred to in resolving questions of
interpretation of this Agreement.

 

(f)          Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original, but all of which
together shall constitute one and the same instrument.

 

(g)          Attorneys’ Fees.  If any action or proceeding is brought to enforce
or interpret any provision of this Agreement, the prevailing party shall be
entitled to recover as an element of its costs, and not its damages, its
reasonable attorneys’ fees, costs and expenses.  The prevailing party is the
party who is entitled to recover its costs in the action or proceeding.  A party
not entitled to recover its costs may not recover attorneys’ fees.  No sum for
attorneys’ fees shall be counted in calculating the amount of a judgment for
purposes of determining whether a party is entitled to recover its costs or
attorneys’ fees.

 

In Witness Whereof, the parties have executed this Agreement as of the date
first above written.

 

  TRIG Acquisition 1, Inc.       By:           Its:             David Danhi

 



 

